Citation Nr: 1208131	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee recurrent subluxation and osteoarthritis. 

2.  Entitlement to a disability rating in excess of 10 percent for a left knee recurrent subluxation and osteoarthritis.

3.   Entitlement to a temporary total rating pursuant to the provision of 38 C.F.R. 4.30 for left knee surgery in December 1994.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988. 

This matter is before the Board of  Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).

In February 2008, the Veteran presented testimony before a Decision Review Officer during a hearing at the RO.  In September 2008 and September 2011, the Veteran presented testimony before the undersigned members of the Board during hearings at the RO.  Transcripts of the hearings have been associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447, 453  (2009), the Court held that where the issue of unemployability is raised by the record, a claim of entitlement to total disability rating based on individual unemployability is to be considered a component of the increased rating claim on appeal.  In this case, the Veteran asserts that her service-connected knee disabilities have interfered with her ability to perform her job functions as a police officer.  The record reflects that she was unable to complete some of the training elements of that position, such as weapons qualification, and that she was transferred to an administrative post.  The most recent VA examination in January 2010 notes that she works as a "supply technician."  It is unclear whether she continues to work for the police department.  In any event, however, there is no showing that she is unemployable, nor has she so contended at any time during the appeal.  As such, unemployability has not been reasonably raised in the record, and the issue of TDIU is not before the Board at this time.

In February 2009, The matter was remanded in February 2009 for additional evidentiary and procedural development, to include affording the Veteran a VA examination.  

The issue of entitlement to service connection to depression, to include as secondary to service-connected knee disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issues of entitlement to a disability rating in excess of 10 percent for a right knee recurrent subluxation and osteoarthritis, entitlement to a disability rating in excess of 10 percent for a left knee recurrent subluxation and osteoarthritis and entitlement to a temporary total rating pursuant to the provision of 38 C.F.R. 4.30 for left knee surgery in December 1994 are remanded to afford the Veteran an opportunity to testify at a hearing before the third VLJ who will participate in the panel decision on these issues. 

VA law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Additionally, when two hearings have been held by different VLJs concerning the same issue or issues, the law also requires that the Board assign a third VLJ to decide that issue or issues because a proceeding before the Board must be assigned either to an individual VLJ "or to a panel of not less than three members of the Board." 38 U.S.C. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2011).  In Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), the United States Court of Appeals for Veterans Claims (Court) recently held that under § 20.707, a claimant must be afforded an opportunity for a hearing before all the Board members who will ultimately decide his appeal.  Thus, if the claimant's appeal is assigned to a Board panel, that claimant must be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case. Id.

In this case, the Veteran presented testimony at two hearings before two different VLJs concerning entitlement to a disability rating in excess of 10 percent for a right knee recurrent subluxation and osteoarthritis and entitlement to a disability rating in excess of 10 percent for a left knee recurrent subluxation.  The first hearing was held in September 2008 and the second hearing was held in September 2011. Accordingly, pursuant to section 20.707 and the Court's holding in Arneson, a letter was sent to the Veteran in January 2012 offering him the opportunity to testify at a hearing before the third judge who will participate in the panel decision.  The Veteran indicated in a February 2012 response to this letter that he wished to testify at a hearing at his local Regional Office (RO) before a third BVA Veterans Law Judge. Therefore, on remand, the Veteran should be scheduled for a hearing before the third VLJ who will participate in the panel decision.

Accordingly, the case is REMANDED for the following action:

The Agency of Original Jurisdiction (AOJ) should schedule the Veteran for a at the local RO hearing before a member of the Board pursuant to Arneson.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


